SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

231
KA 12-02107
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

GREGORY BATES, ALSO KNOWN AS GINO,
DEFENDANT-APPELLANT.


TIMOTHY J. BRENNAN, AUBURN, FOR DEFENDANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (NIKKI KOWALSKI OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered August 21, 2012. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal sale of a controlled substance in
the second degree (Penal Law § 220.41 [1]). The record establishes
that defendant knowingly, voluntarily and intelligently waived the
right to appeal (see generally People v Lopez, 6 NY3d 248, 256), and
that valid waiver forecloses any challenge by defendant to the
severity of the sentence (see id. at 255; see generally People v
Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:    March 21, 2014                         Frances E. Cafarell
                                                   Clerk of the Court